DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II: Claims 8-11 in the reply filed on July 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 8-11 is provided below.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites the limitation “A method of imparting a smoke flavoring to an interior of a food item comprising” in lines 1-2.  It appears the claim should recite “A method of imparting a smoke flavoring to an interior of a food item, the method comprising” in order to directly refer to the phrase the term “comprising” modifies.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “one or more food items” in line 10.  It is unclear if this refers to “a food item” recited in Claim 8, line 1 or to entirely different food items.
Claim 8 recites the limitation “applying one or more food items to the smoking skewer” in line 8.  It is unclear how the word “to” is being applied in the claim.  It is unclear if “to” requires the one or more food items to merely contact the smoking skewer or if the one or more food items are penetrated by the food penetrating tip such the smoking skewer is surrounded by the one or more food items.
Claim 9 recites the limitation “the food item” in line 3.  It is unclear if this refers to “a food item” recited in Claim 8, line 1, “one or more food items” recited in Claim 8, line 10, or to entirely different food.
Clarification is required.
Claims 10-11 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 8-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is Ferguson US 5,193,445.  Ferguson discloses a method of imparting a smoke flavoring to an interior of a food item. The method comprises providing a smoking skewer (food flavoring device 10) having an elongate hollow rod (housing 1) with a proximal end, a distal end, an interior cavity (interior hollow cavity 3), and a plurality of apertures (plurality of openings 4) disposed in a spaced apart relation along a longitudinal length of the elongate hollow rod (housing 1), the plurality of apertures (plurality of openings 4) extending between the interior cavity (interior hollow cavity 3) and an outer surface of the elongate hollow rod (housing 1), applying a smoke source to the interior cavity, the smoke source emanating through the plurality of apertures (plurality of openings 4) to the food item, inserting an elongate smoking stick (cartridge 2) in the interior cavity (interior hollow cavity 3), the elongate smoking stick (cartridge 2) formed of a smoke generating combustible material, and igniting the elongate smoking stick (cartridge 2) to cause a combustion of the elongate smoking stick (cartridge 2) wherein the smoke generating combustible material is packed wood particles (wood shavings) (‘445, FIG. 1) (‘445, Column 2, lines 64-68) (‘445, Column 3, lines 1-35).  Ferguson does not teach a wire mesh sleeve dimensioned to be received within the interior cavity of applying one or more food items to the smoking skewer.

    PNG
    media_image1.png
    806
    1428
    media_image1.png
    Greyscale


Bourgeois et al. US 10,299,621 discloses a method of imparting a smoke flavoring to an interior of a food item comprising providing a smoking skewer having an elongate hollow rod (tube section 22) with a proximal end, a distal end, an interior cavity, and a plurality of apertures (holes, openings, or apertures 26) disposed in a spaced apart relation along a longitudinal length of the elongate hollow rod (tube section 22), the plurality of apertures (holes, openings, or apertures 26) extending between the interior cavity and an outer surface of the elongate hollow rod (tube section 22), and an opening to the interior cavity defined at the proximal end, and applying one or more food items (poultry article 40) to the smoking skewer (‘621, FIGS. 2 and 11) (‘621, Column 10, lines 30-61).  Bourgeois et al. does not disclose a wire mesh sleeve dimensioned to be received within the interior cavity.

    PNG
    media_image2.png
    999
    1002
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simon US 6,502,501 discloses a poultry cooking apparatus comprising a perforated elongate hollow rod (‘501, FIG. 4).
Parrish US 2015/0079251 discloses a perforated smoke stack (‘251, FIG. 7A).
Smith et al. US 2017/0238566 discloses a compact smoker (‘566, FIG. 3).
Nelson US 2014/0261015 discloses a hollow elongate cylindrical comprising a telescopic perforated tube for smoking food (‘015, FIG. 2) (‘015, Paragraph [0005]).
Oswald US 2011/0226135 discloses a skewer having an elongate hollow rod with a proximal end, a distal end, an interior cavity, and a plurality of apertures disposed spaced apart in relation along a longitudinal length of the elongate hollow rod, the plurality of apertures extending between the interior cavity and an outer surface of the elongate hollow rod, and a food penetrating tip defined at the distal end, and applying one or more food items to the smoking skewer (‘135, FIG. 3).
Zimmerman US 2006/0068067 discloses a perforated hollow rod comprising a food penetrating tip (‘067, FIG. 3).
Devlin US 1,485,253 discloses a skewer having an elongate hollow rod with a proximal end, a distal end, an interior cavity, and a plurality of apertures disposed spaced apart in relation along a longitudinal length of the elongate hollow rod, the plurality of apertures extending between the interior cavity and an outer surface of the elongate hollow rod, and a substantially ring shaped element provided at the open end for the purpose of facilitating the removal of the spike or utensil from the article of food when the cooking operation is completed (‘253, FIG. 1).
Haig US 6,582,741 discloses a meat skewer (‘741, FIGS. 6-8).
Nordstrom US 5,922,377 discloses a method of imparting a smoke flavoring to an interior of a food item (piece of meat) comprising providing a smoking skewer (flavoring stick 5) having an elongate hollow rod (rod 10) with a proximal end (proximal end 65), a distal end, an interior cavity, and a plurality of apertures disposed in a spaced apart relation along a longitudinal length of the elongate hollow rod (rod 10), the plurality of apertures extending between the interior cavity and an outer surface of the elongate hollow rod (rod 10), a food penetrating tip (removable tip 130) defined at the distal end (distal end 120) (‘377, FIGS. 12-13) (‘377, Column 8, lines 35-54), and an opening (central passageway 75 closed off by removable end cap 64) to the interior cavity defined by the proximal end (proximal end 65), and applying one or more food items (food item 58) to the smoking skewer (flavoring stick 5), applying a smoke source to the interior cavity, the smoke source emanating through the plurality of apertures to the interior of the food item, applying a smoke generating combustible material, igniting the combustible material wherein the smoke generating combustible material is wood (‘377, FIGS 3-8) (‘377, Column 4, lines 13-37).
Neyman et al. US 4,724,753 discloses a method of imparting a smoke flavoring to an interior of a food item comprising providing a smoking skewer (skewers 29, 31, 32) having an elongate hollow rod with a proximal end, a distal end, an interior cavity, and a plurality of apertures disposed in a spaced apart relation along a longitudinal length of the elongate hollow rod, the plurality of apertures extending between the interior cavity and an outer surface of the elongate hollow rod, a food penetrating tip defined at the distal end, and an opening to the interior cavity defined at the proximal end, applying one or more food items to the smoking skewer, applying a smoke source to the interior cavity, the smoke source emanating through the plurality of apertures to the interior of the food item, igniting a combustion using a smoke generating combustible material of charcoal (‘753, FIGS. 2 and 5) (‘753, Column 
Vinett US 2014/0299005 discloses a smoker apparatus comprising a container and a fuel carrier that fits within the container wherein the carrier contains smoke producing materials such as wood chips or wood pellets and the mesh screen houses smoke producing materials (‘005, Paragraph [0049]).
Flood et al. US 2018/0139974 discloses a smoke generation pod containing a material that is ignited until the material burns to product smoke wherein the material is wood and the material is contained within an enclosure of the smoke generation pod wherein a mesh filter prevents ashes from escaping (‘974, Paragraphs [0038]-[0039]).
Gaines US 4,779,525 discloses a method of imparting a smoke flavoring to an interior of a food item.  The method comprises providing a smoking skewer (smoke generating device 10) having an elongate hollow rod (incombustible container 12) with a proximal end, a distal end, an interior cavity, and a plurality of apertures (plurality of holes 16) disposed in a spaced apart relation along a longitudinal length of the elongate hollow rod (incombustible container 12) wherein the plurality of apertures (plurality of holes 16) extends between the interior cavity and an outer surface of the elongate hollow rod (incombustible container 12) (‘525, FIG. 1) (‘525, Column 3, lines 9-53).

    PNG
    media_image3.png
    570
    992
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792